Citation Nr: 0700702	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-09 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck/spinal 
condition.

2.  Entitlement to a higher (compensable) initial disability 
evaluation for dermatitis, upper neck. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from March 2000 to March 
2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which, in pertinent part, denied 
entitlement to service connection for a neck/spinal 
condition, and from a May 2005 rating decision from the RO in 
Jackson, Mississippi, which established service connection 
(noncompensable) for dermatitis of the upper neck.

A claim for increased evaluation for migraine headaches was 
developed for appeal.  However, that claim was withdrawn in 
writing in the veteran's correspondence dated April 6, 2006.  
38 C.F.R. § 20.204 (2006).  Thus, the Board lacks further 
jurisdiction over that claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is undisputed that the veteran was seen for neck pain in 
service.  The veteran was afforded a VA spine examination in 
February 2004, at which time she performed range of motion 
testing without pain.  The veteran was not afforded X-rays or 
other testing because she was pregnant at the time.  

In February 2005, the veteran was seen for continued cervical 
pain and possible cervical radiculopathy.  Although a 
definitive diagnosis of cervical pathology was not rendered 
at that time, the Board is of the opinion that another 
examination, to include any pertinent diagnostic testing 
deemed necessary, would be helpful.  The Board notes that if 
an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  

With regard to the claim for a higher rating for the 
veteran's skin disorder, it appears that records of pertinent 
treatment since the last VA skin examination in March 2005 
remain outstanding.  Specifically noted in this regard are 
records of treatment by RM, M.D.  A treatment note on file 
indicates that the veteran had an appointment with Dr. RM in 
May 2005, however, actual records of treatment are not of 
record.   

With regard to both issues on appeal, the Board additionally 
observes that in March 2006 the veteran indicated that she 
was recently seen at the VA Medical Center in Columbus.  The 
most recent Supplemental Statement of the Case (SSOC) 
addressing her claims was issued in November 2005 and 
references that treatment records from the Medical Center in 
Jackson, Mississippi through October 2005 were considered.  
The VA's statutory duty to assist the veteran includes the 
obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).    

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and enlist her assistance in obtaining 
all outstanding records of VA and 
private treatment for her skin problems 
and problems with the neck/cervical 
spine.  Specifically noted in this 
regard are records of treatment by RM, 
M.D. 

2.  The veteran's treatment records 
from the VA Medical Center in Columbus, 
Ohio for the period from April 2004 to 
the present should be obtained and 
associated with the claims folder in 
order to give the veteran every 
consideration with respect to the 
present appeal and to ensure that the 
VA has met its duty to assist the 
veteran in developing the facts 
pertinent to the claims.  If the search 
for such records produces negative 
results, documentation to that effect 
from each of entity contacted should be 
placed in the claim file.

3.  Thereafter, the veteran should be 
afforded a VA medical examination by a VA 
physician or appropriate specialist to 
ascertain the current status of the 
veteran's claimed neck disorder and to 
offer an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any existing neck or 
cervical spine condition is etiologically 
related to the veteran's service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested 
to review the claims folder, including 
the service medical records and record 
that such review was conducted.  Any 
special tests deemed warranted by the 
examiner should be administered.  If X-
rays are not deemed necessary, the 
examiner should provide the reasons 
why.  The complete rationale for all 
opinions expressed must be provided.  
All reports should be typed.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

